            Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 1 of 7




     Dena C. Sharp (State Bar No. 245869)     Marc G. Cowden
 1
     Adam E. Polk (State Bar No. 273000)      Adam Stoddard
 2   GIRARD SHARP LLP                         SHEUERMAN, MARTINI, TABARI,
                                              ZENERE & GARVIN
 3   601 California Street, Suite 1400
     San Francisco, CA 94108                  A Professional Corporation
     Tel: (415) 981-4800                      1033 Willow Street
 4
     Fax: (415) 981-4846                      San Jose, California 95125
 5   dsharp@girardsharp.com                   (408) 288-9700
     apolk@girardsharp.com                    Fax: (408) 295-9900
 6                                            mcowden@smtlaw.com
 7                                            astoddard@smtlaw.com
     Eric H. Gibbs (State Bar No. 178658)
 8   Amy M. Zeman (State Bar No. 273100)
     GIBBS LAW GROUP LLP                      John J. Duffy
 9                                            Kevin M. Ringel
     505 14th Street, Suite 1110
10   Oakland, CA 94612                        SWANSON, MARTIN & BELL, LLP
     Tel: (510) 350-9700                      330 N Wabash, Suite 3300
11   Fax: (510) 350-9701                      Chicago, Illinois 60611
     ehg@classlawgroup.com                    Tel: (312) 321-9100
12                                            Fax: (312) 321-0990
     amz@classlawgroup.com
13                                            jduffy@smbtrials.com
     Counsel for Plaintiffs                   kringel@smbtrials.com
14
     [Additional Counsel on Signature Page]   Counsel for Defendant Chart Inc.
15
16
17                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18                                 SAN FRANCISCO DIVISION
19   IN RE PACIFIC FERTILITY CENTER           Case No. 3:18-cv-01586-JSC
20   LITIGATION
                                              JOINT CASE MANAGEMENT
21                                            STATEMENT
22
                                              Judge: Hon. Jacqueline Scott Corley
23
24
25
26
27
28


                              JOINT CASE MANAGEMENT STATEMENT
                                    CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 2 of 7




 1          Pursuant to Local Rule 16-10(d), the parties provide this Joint Case Management Statement in
 2   advance of the Further Case Management Conference scheduled for February 24, 2021.
 3   I.     DEVELOPMENTS SINCE LAST STATUS CONFERENCE
 4          Since the last case management conference, the parties have completed their Daubert and
 5   summary judgment briefing and continue with trial preparation. The parties have also begun discovery
 6   relating to the first Additional Case in accordance with this Court’s Order Regarding Additional Trials.
 7   Dkt No. 620.
 8          The parties have continued to confer regarding a plan for alternative dispute resolution and trial
 9   format. As is reflected below, while the parties have agreed on an ADR plan, the parties have differing
10   views on trial format. Plaintiffs request that trial proceeed in May using remote means if necessary.
11   Chart requests an in person trial.
12   II.    TRIAL DATE AND FORMAT
13          The parties have met and conferred regarding the upcoming trial date in May 2021.
14          Plaintiffs’ position. The only alternative to a remote trial in May is indefinite delay. Nearly a
15   year into the pandemic, the entire Bay Area is still in the “purple” tier and an overwhelming majority of
16   the population still awaits vaccination. Tracking COVID-19 in California, https://covid19.ca.gov/state-
17   dashboard/ (Feb. 16, 2021). Plaintiffs understand that once in-person jury trials resume, the Northern
18   District of California plans to hold no more than three jury trials at a time, with one trial per courthouse.
19   With such limited courtroom space, in-person civil jury trials will surely face further delays, as they are
20   “parked behind a long line of criminal jury trials which will necessarily have greater claim to available
21   courtroom access.” See Kieffaber v. Ethicon, Inc., No. CV 20-1177-KHV, 2021 WL 425822, at *2 (D.
22   Kan. Feb. 8, 2021).
23          Ordinarily, a party seeking a continuance must show that delay is warranted and that they would
24   be prejudiced if the trial were to proceed as scheduled. See United States v. Kloehn, 620 F.3d 1122, 1127
25   (9th Cir. 2010) (citation omitted). Chart has thus far made no showing of prejudice associated with a
26   remote jury trial. Plaintiffs, in contrast, will be prejudiced if the trial does not proceed as scheduled,
27   because any delay is likely indefinite. “Justice delayed is justice denied, the saying goes.” Schroeder v.
28   City of Chicago, 927 F.2d 957, 960 (7th Cir.1991). “Rule 1 of the Federal Rules of Civil Procedure

                                                     1
                                   JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 3 of 7




 1   commands this Court and the parties to utilize the Rules to ‘secure the just, speedy and inexpensive
 2   determination of every action and proceeding.’ Under present conditions, [a remote trial] appears to be
 3   the best we can do. Fairness and the law dictate nothing less.” Flores v. Town of Islip, No. 18-cv-3549-
 4   GRB-ST, 2020 WL 5211052, at *3 (E.D. N.Y. Sept. 1, 2020) (quoting Fed. R. Civ. P. 1). Plaintiffs have
 5   already waited nearly three years for their day in court, and delay of this first trial will inevitably delay
 6   resolution of the proceedings.
 7          While plaintiffs recognize that the Court is inclined to require the parties’ mutual consent to a
 8   remote trial, the Court has the authority to compel a trial by videoconference, even over objections. That
 9   authority “derives from Federal Rules of Civil Procedure 77(b) and 43(a).” Gould Elecs. Inc. v.
10   Livingston Cty. Rd. Comm’n, 470 F. Supp. 3d 735, 738 (E.D. Mich. 2020). Rule 43 allows remote
11   testimony “[f]or good cause in compelling circumstances and with appropriate safeguards.” Fed. R. Civ.
12   P. 43(a). And Rule 77(b) provides that “[e]very trial on the merits must be conducted in open court and,
13   so far as convenient, in a regular courtroom.” Fed. R. Civ. P. 77(b). As Gould explained, remote trials
14   satisfy the “open court” requirement, and “the tenor of Rule 77(b)—as evidenced by the phrase ‘so far as
15   convenient’—is the allowance for flexibility in conducting trials in non-traditional ways when
16   exigencies make traditional procedures impracticable.” 470 F. Supp. 3d at 738.
17          A growing number of district courts have held that the pandemic presents compelling
18   circumstances under Rule 43, ordering jury trials to proceed remotely over a party’s objection. See e.g.,
19   Kieffaber, 2021 WL 425822, at *1-2 (ordering remote jury trial using protocols “successfully pioneered
20   in the Western District of Washington”); Guardant Health, Inc. v. Found. Med., Inc., No. CV 17-1616-
21   LPS-CJB, 2020 WL 6120186, at *1-4 (D. Del. Oct. 16, 2020) (hybrid with parties and witnesses remote,
22   jurors in person). Even more courts have ordered bench trials to proceed remotely over objection, under
23   the same analysis. See, e.g., Flores, 2020 WL 5211052, at *3; Gould, 470 F. Supp. 3d at 741; Argonaut
24   Ins. Co. v Manetta Enters., Inc., 2020 WL 3104033, at *2 (E.D. N.Y. June 11, 2020). The parties
25   anticipate a two-week trial, which is not too long or complicated to hold remotely. See Kieffaber, 2021
26   WL 425822, at *3 (two-week trial “easily falls within the heartland of cases that are amenable to remote
27   trial proceedings,” and complex scientific testimony may be more effective via video than in person,
28

                                                     2
                                   JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 4 of 7




 1   where jurors will be “masked (maybe double-masked), wearing face shields, socially distanced by six to
 2   12 feet and separated by plexiglass from counsel and other jurors”).
 3          Plaintiffs are mindful that preparation for the District’s first remote civil jury trial will require a
 4   substantial commitment of Court time and resources, and plaintiffs’ counsel and their staffs are prepared
 5   to devote the time and resources to ensure the trial is a success. One option, following the example of
 6   other courts, would be to appoint a Zoom Trial Special Master or other neutral party for special
 7   designated technology support. See, e.g., D.M. v. Wesley Medical Center, No. CV 18-2158-KHV, 2021
 8   WL 168925, at *1-2 (D. Kan. Jan. 19, 2021); Flores, 2020 WL 5211052, at *3. Committing to a remote
 9   trial now would be the best course, because “even if the pandemic environment seems to be improving,
10   on the surface, the Court cannot wait until the last minute or even defer the question whether an in-
11   person trial can safely occur” in a few months. Kieffaber, 2021 WL 425822, at *5 (ordering on February
12   8 that trial on April 19 proceed remotely). As the court in Kieffaber concluded:
13                  The Court will not make the parties wait another unknown number of months
14                  (possibly years) until it is safe to resume in-person jury trials and the District’s
                    pandemic backlog (an ever-growing backlog) of criminal jury trials has been
15                  cleared—particularly when it is possible to conduct a remote jury trial in a manner
                    that ameliorates each of defendants’ objections and satisfies Rules 77(b) and 43(a).
16
17   Id.
18          Chart’s Position.
19          Chart objects to Plaintiffs’ inclusion of the position statement above as Chart believes it is
20   inappropriate in the case management statement and would be appropriate for a joint letter brief, which
21   was never discussed between the parties. Subject to and without waiving its objection, Chart includes
22   the following brief statement of its objection to a remote trial, and will be prepared to address this issue
23   with the Court at the CMC and by letter brief if requested.
24          Chart objects to conducting a remote Zoom trial. Contrary to Plaintiffs’ claims, a short
25   continuance in the trial date does not equate to an “indefinite delay.” In-person jury trials are resuming
26   around the country, and Chart expects that an in-person jury trial in this matter will be feasible in short
27   order and in 2021. The prejudice Plaintiffs claim by a five or six month delay will be vastly outweighed
28   by the prejudice Chart will sustain if forced to proceed with a remote Zoom trial over its objection.
                                                    3
                                  JOINT CASE MANAGEMENT STATEMENT
                                        CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 5 of 7




 1   Further, this first trial is merely the first in line for 150+ cases in this matter. If compelled by the Court,
 2   a remote Zoom trial in May 2021 would be conducted entirely under objection by Chart and Chart
 3   would not view the remote Zoom trial as having any representative value in assisting with resolution for
 4   the 150+ remaining cases outstanding. As such, proceeding with a remote Zoom trial over Chart’s
 5   objection would not only deprive Chart of its right to an in-person jury trial and tie up the parties in a
 6   timely and costly appeal, but it would do nothing to move toward resolution the broader universe of
 7   cases.
 8            The Court provided clear guidance on this issue at the last conference: “But the main thing is, a
 9   jury trial, the jury would have to be virtual – right? – because that’s the biggest risk. That’s the biggest
10   risk. And so I just – so that’s all I would say, is the jury would have to be virtual. The parties all would
11   have to agree a hundred percent to that. And then I’d have to inquire. And what’s different about this
12   case, too, is that it’s a long trial, and so I don’t know that they’d be willing to do it. But I certainly
13   would be happy to ask and inquire once there was agreement from the parties that they would do it if
14   allowed to do so.” (Trans. of Proceedings Jan. 20, 2021 at 12-13)
15            As stated above, Chart does not agree to proceed with a remote Zoom trial. Chart will be
16   prepared to address this issue at the case management conference and submit a formal letter brief on this
17   issue if requested.
18   III.     ADDITIONAL CASES
19            With respect to the first Additional Case (November 8, 2021 trial), the parties have commenced
20   discovery in accordance with the case schedule. Dkt. No. 620. Plaintiffs in the first Additional Case
21   have provided Chart with their PFC medical records; on February 22, 2021, Chart requested signed
22   medical record authorizations for additional providers in order to obtain a complete set of the plaintiffs’
23   medical records, and Plaintiffs anticipate returning executed copies shortly.
24            With respect to the second Additional Case (April 11, 2022 trial), the parties have selected
25   Plaintiffs and submitted a case schedule for Court approval.
26   IV.      ARBITRATION PROCEEDINGS
27            The approximately 200 arbitrations subject to a coordination protocol have initiated, a schedule
28   has been entered, and the cases are proceeding.

                                                     4
                                   JOINT CASE MANAGEMENT STATEMENT
                                         CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 6 of 7




 1   V.     ADR UPDATE
 2          In accordance with the Court’s guidance at the last case management conference, the parties
 3   have conferred regarding a plan for alternative dispute resolution. The parties have agreed to proceed
 4   with private mediation before Michael G. Ornstil with JAMS San Francisco.
 5                                               *       *        *
 6          The parties request that the Court hold another status conference at the Court’s convenience in
 7   late-March, with a further joint case management statement to be submitted prior to the conference.
 8
 9   Dated: February 23, 2021                                GIRARD SHARP LLP
10
                                                              By: /s/ Dena C. Sharp
11                                                           Dena C. Sharp (State Bar No. 245869)
                                                             Jordan Elias (State Bar No. 228731)
12
                                                             Adam E. Polk (State Bar No. 273000)
13                                                           GIRARD SHARP LLP
                                                             601 California Street, Suite 1400
14                                                           San Francisco, California 94108
                                                             Tel: (415) 981-4800
15
                                                             Fax: (415) 981-4846
16                                                           dsharp@girardsharp.com
                                                             jelias@girardsharp.com
17                                                           apolk@girardsharp.com
18
                                                             Eric H. Gibbs (State Bar No. 178658)
19                                                           Dylan Hughes (State Bar No. 209113)
                                                             Amy M. Zeman (State Bar No. 273100)
20                                                           GIBBS LAW GROUP LLP
21                                                           505 14th Street, Suite 1110
                                                             Oakland, CA 94612
22                                                           Tel: (510) 350-9700
                                                             amz@classlawgroup.com
23
24                                                           Adam B. Wolf (State Bar No. 215914)
                                                             Tracey B. Cowan (State Bar No. 250053)
25                                                           PEIFFER WOLF CARR KANE &
                                                             CONWAY, APLC
26                                                           4 Embarcadero Center, Suite 1400
27                                                           San Francisco, CA 94111
                                                             Tel: (415) 766-3545
28                                                           Fax: (415) 402-0058
                                                   5
                                 JOINT CASE MANAGEMENT STATEMENT
                                       CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 696 Filed 02/23/21 Page 7 of 7




                                                           awolf@peifferwolf.com
 1
                                                           tcowan@peifferwolf.com
 2                                                         Plaintiffs’ Counsel
 3
 4
 5    Dated: February 23, 2021                             By: /s/ Kevin M. Ringel
                                                           Marc G. Cowden (SB No. 169391)
 6
                                                           Adam Stoddard (SB No. 272691)
 7                                                         SHEUERMAN, MARTINI, TABARI,
                                                           ZENERE & GARVIN
 8                                                         1033 Willow Street
 9                                                         San Jose, California 95125
                                                           Tel: (408) 288-9700
10                                                         Fax: (408) 295-9900
                                                           mcowden@smtlaw.com
11                                                         astoddard@smtlaw.com
12
                                                           John J. Duffy (SB No. 6224834)
13                                                         Kevin M. Ringel (SB No. 6308106)
                                                           SWANSON, MARTIN & BELL, LLP
14                                                         330 N Wabash, Suite 3300
15                                                         Chicago, Illinois 60611
                                                           Tel: (312) 321-9100
16                                                         Fax: (312) 321-0990
                                                           jduffy@smbtrials.com
17                                                         kringel@smbtrials.com
18
                                                           Counsel for Defendant Chart, Inc.
19
20
21                                         FILER’S ATTESTATION
22          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Dena C. Sharp attest that concurrence in
23   the filing of this document has been obtained.
24   Dated: February 23, 2021                                              /s/ Dena C. Sharp
25                                                                      Christina (Dena) C. Sharp

26
27
28

                                                   6
                                 JOINT CASE MANAGEMENT STATEMENT
                                       CASE NO. 3:18-CV-01586-JSC
